1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT

8                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA

9    UNITED STATES OF AMERICA,            No. CR 19-1615-LAB
10            Plaintiff,                  ORDER CONTINUING MOTIONS HEARING
                                          AND SPEEDY TRIAL FINDINGS
11                 v.

12   JOSE REYNALDO MARTINEZ-GRANDE,
     JESSICA MARIE RAMIREZ,
13
              Defendants.
14

15
          Good cause having been shown, the motions hearings are continued
16
     to July 15, 2019 at 2:30 p.m.    Further, the time period of June 25,
17

18   2019 to July 15, 2019, inclusive, should be excluded pursuant to 18

19   U.S.C. §§ 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), (h)(7)(B)(ii),

20   and (B)(iv) because the requested continuance results from a
21   continuance granted by the Court on the basis of the Court’s finding
22
     that: (i) the ends of justice served by the continuance outweigh the
23
     best interest of the public and defendants in a speedy trial; (ii)
24
     failure to grant the continuance would be likely to make a
25

26   continuation of the proceeding impossible, or result in a miscarriage

27   of justice; and (iii) failure to grant the continuance would

28   unreasonably deny defendant continuity of counsel and would deny
1    defense counsel the reasonable time necessary for effective
2    preparation, taking into account the exercise of due diligence.
3
          IT IS SO ORDERED.
4

5     Dated:   June 27, 2019        ______________________________________
                                    HONORABLE LARRY ALAN BURNS
6                                   Chief United States District Judge
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
